Citation Nr: 9922798	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  98-17 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals of shell 
fragment wound of the right shoulder, currently rated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife and son


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO declined to increase the 
disability rating for service connected residuals of shell 
fragment wound of the right shoulder above 20 percent.  The 
veteran testified during his February 1999 hearing before the 
Board that he also has problems associated with the residual 
scar from his wartime wound.  The Board refers this issue to 
the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran is right-handed.

3.  The veteran's service connected residuals of shell 
fragment wound of the right shoulder are manifested by 
complaints of chronic right shoulder pain in the front of his 
shoulder that is worse after he works, and objective evidence 
of moderate tenderness on deep palpation of the right 
deltoid, with good muscle strength and moderate pain noted at 
the extremes of ranges of motions in all directions, but with 
inability to keep up with work requirements.   


CONCLUSION OF LAW

The criteria for an assignment of a rating of 30 percent for 
residuals of shell fragment wound of the right shoulder have 
been satisfied.  38 U.S.C.A. §  1131, 5107 (West 1991); 
38 C.F.R. §  3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.56, 4.73, 
Diagnostic Code 5303, 5304. (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well grounded claim for an 
increased disability evaluation for his service connected 
disability within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  Cf. Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (where veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well grounded claim 
for an increased rating).  The veteran has not alleged that 
any records of probative value that may be obtained, and 
which have not already been associated with his claims 
folder, are available.  Accordingly, the Board finds that all 
relevant facts have been properly developed and the duty to 
assist the claimant, as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991), has been satisfied.

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1998).

In considering the severity of a disability, it is essential 
to trace the medical and rating history of the disability.  
38 C.F.R. §§ 4.1, 4.2 (1998).  In a February 1970 rating 
decision, the RO granted service connection for the veteran's 
residuals of a shell fragment wound of the right shoulder, 
with an evaluation of 20 percent disabling effective 
September 30, 1969, the date following service discharge.  
The evidence from the service medical records shows that the 
veteran was hit by a shell fragment during combat in Vietnam 
that resulted in a 1.6 centimeter metallic fragment being 
lodged in the rotator cuff of his right shoulder.  The shell 
fragment was not removed, and the service medical records 
indicate that the veteran complained of right shoulder pain 
in the deltoid region while working.  A right shoulder 
examination revealed tenderness to palpation in the deltoid 
muscle region.  A post service examination, conducted by VA 
in January 1970, revealed the veteran's continued right 
shoulder pain and objective evidence of a 1 inch diameter, 
well healed scar that was slightly depressed and moderately 
tender to pressure, with no evidence of swelling, induration, 
drainage or infection.  Subsequent rating decisions confirmed 
the 20 percent rating for the veteran's right shoulder 
condition.  This rating is now protected.  See 38 U.S.C.A. 
§ 110 (West 1991); 38 C.F.R. § 3.951(b) (1998).  The 
veteran's hearing before the Board documented that the 
veteran is right-handed.  See 38 C.F.R. § 4.69 (1998).
  
The veteran has appealed the assignment of a 20 percent 
rating for his service connected residuals of a right 
shoulder shell fragment wound, and contends that a higher 
rating is warranted.  He argues that his right shoulder pain 
has worsened, limiting his shoulder functioning for daily 
activities and preventing him from working at his concrete 
construction job for more than a few days at a time.  After a 
review of the records, the Board finds that the evidence 
supports his claim for an increased evaluation.  See 
38 U.S.C.A. § 7104 (West 1991 & Supp. 1998).

The Board first notes that all of the rating decisions 
regarding the veteran's right shoulder disability, including 
the most recent in June 1997, classify the veteran's 
disability under 38 C.F.R. § 4.73, Diagnostic Code (DC) 5303, 
for function of Muscle Group III following a muscle injury.  
The veteran's notice of disagreement relates to this latest 
June 1997 rating decision.  However, the August 1998 
statement of the case, issued in response to the veteran's 
notice of disagreement, assesses the veteran's right shoulder 
disability under DC 5304, for function of Muscle Group IV.  
Although the Board finds that DC 5303 is the most appropriate 
code section to rate the veteran's right shoulder disability, 
both DC 5303 and 5304, as well as any other possible code 
sections, will be analyzed to assess the current level of 
right shoulder disability.  

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) has held that where the law or regulation changes 
after the claim has been filed, but before the administrative 
or judicial process has been concluded, the version more 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The VA Schedule for Rating Disabilities for muscle injuries 
has been revised, effective July 3, 1997. See 62 Fed. Reg. 
30,235 (1997).  Thus, the schedule for rating disabilities 
due to muscle injuries was revised during the pendency of the 
veteran's appeal.  However, none of the revisions make a 
material change in the cited sections of the regulations or 
rating schedule.  Consequently, the Board concludes that the 
veteran is not prejudiced by the Board's consideration of 
this aspect of the rating, notwithstanding the recent 
revisions.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The percentage ratings assigned under the pertinent 
diagnostic codes were not changed by the revisions. 

Disability of muscles from residuals of gunshot wounds is 
evaluated on factors including the type of injury, the 
history and complaints associated with the injury, and the 
objective findings.  The classification of muscle injuries as 
slight, moderate, moderately severe, or severe, is found at 
38 C.F.R. § 4.56.  Some changes to this regulation were made 
in the 1997 revision, but these were minor, as can been seen 
by the discussion below.

Prior to July 3, 1997, a slight (insignificant) disability of 
muscles was the result of simple wound of muscle without 
debridement, infection, or effects of laceration.  By 
history, the wound would be of slight severity, with 
relatively brief treatment and return to duty.  The wound 
would heal with good functional results.  There would be no 
cardinal symptoms or signs of muscle injury, such as 
weakness, fatigue-pain, uncertainty of movement, loss of 
power, lowered threshold of fatigue and impairment in 
coordination.  Objective findings were listed as minimum 
scar; slight, if any, evidence of fascial defect or of 
atrophy or of impaired tonus.  There would be no significant 
impairment of function and no retained metallic fragments.  
Under the revised regulation schedule, a slight muscle 
disability would result from simple wound of the muscle 
without debridement or infection.  The history and complaint 
would be documented by service department record of 
superficial wound with brief treatment and return to duty.  
There would be healing with good functional results.  There 
would be no cardinal signs or symptoms of muscle disability 
such as loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  Objective findings would be of 
minimal scar, with no evidence of fascial defect, atrophy, or 
impaired tonus.  There would be no impairment of function or 
metallic fragments retained in muscle tissue.

Under the former regulations, a moderate disability of the 
muscles consists of a through and through or deep penetrating 
wound of relatively short track by a single bullet or small 
shell or shrapnel fragment, with absence of explosive effect 
of high velocity missile and of residuals of debridement or 
of prolonged infection.  There would be hospitalization in 
service for treatment of the wound, and record from the first 
examination forward of one or more of the cardinal symptoms 
of muslce wounds, particularly fatigue and fatigue-pain after 
moderate use, affecting the particular functions controlled 
by the injured muscles.  Objective findings of a moderate 
disability of the muscle are the following:  linear or 
relatively small entrance and (if present) exit scars so 
situated as to indicate a relatively short track of the 
missile through muscle tissue; signs of moderate loss of deep 
fascia or muscle substance or impairment of muscle tonus; and 
definite weakness or fatigue in comparative tests.  38 C.F.R. 
§ 4.56(b).  Under the revised criteria, the type of injury 
associated with moderate muscle disability is a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  There would be evidence 
of in-service-treatment for the wound and record of 
consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability, particularly lowered threshold 
of fatigue after average use, affecting the particular 
functions controlled by the injured muscles.  Objective 
findings would include entrance and (if present) exit scars, 
small or linear, including short track of missile through 
muscle tissue.  There would be some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.

Prior to July 3, 1997, a moderately severe disability is 
presented by evidence of a through and through or deep 
penetrating wound by a high velocity missile of small size, 
or a large missile of low velocity, with debridement or with 
prolonged infection or with sloughing of soft parts, and with 
intramuscular cicatrization.  There would be evidence of 
hospitalization in service for a prolonged period for 
treatment of wound of severe grade and record of consistent 
complaints of cardinal symptoms of muscle wounds.  Evidence 
of unemployability because of inability to keep up with work 
requirements is to be considered, if present.  Objective 
findings of a moderately severe wound include the following:  
relatively large entrance and (if present) exit scars so 
situated as to indicate the track of the missile through 
important muscle groups; indications on palpation of moderate 
loss of deep fascia, moderate loss of muscle substance, or 
moderate loss of normal firm resistance of muscles in 
comparison to the sound side; and tests of strength and 
endurance of muscle groups involved in comparison to the 
sound side give positive evidence of marked or moderately 
severe loss. 38 C.F.R. § 4.56(c).  Under the revised 
regulation, the type of injury associated with moderately 
severe muscle disability is a through and through or deep 
penetrating wound by small high velocity missile or large low 
velocity missile, with debridement, prolonged infection, or 
sloughing of soft parts, and intermuscular scarring.  There 
would be evidence of hospitalization for a prolonged period 
for treatment of the wound, consistent complaints of the 
cardinal signs and symptoms of muscle disability, and, if 
present, inability to keep up with work requirements.  
Objective findings would include entrance and (if present) 
exit scars indicating track of missile through one or more 
muscle groups, with indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side, and tests of strength and 
endurance compared with sound side demonstrating positive 
evidence of impairment.  

Prior to July 3, 1997, severe muscle disability is caused by 
through and through or deep penetrating wound due to a high 
velocity missile, or to large or multiple low velocity 
missiles, or explosive effect of high velocity missile, or 
shattering bone fracture; with extensive debridement, 
prolonged infection, or sloughing of soft parts; 
intermuscular binding; and cicatrization.  The history of the 
injury should be similar to moderately severe muscle injury, 
but in an aggravated form.  Objective findings should include 
extensive ragged, depressed and adherent scars so situated as 
to indicate wide damage to the muscle groups in the track of 
the missile.  X-rays may show minute multiple scattered 
foreign bodies indicating spread of intermuscular trauma and 
explosive effect of missile.  Palpation should show moderate 
or extensive loss of deep fascia or muscle substance, with 
soft or flabby muscles in the wound area.  Muscles would not 
swell and harden normally in contraction.  Tests of strength 
or endurance compared with the sound side or of coordinated 
movements would show positive evidence of severe impairment 
of function.  In electrical tests, reaction of degeneration 
would not be present, but a diminished excitability to 
faradic current compared with the sound side might be 
present.  Adaptive contraction of an opposing group of 
muscles, if present, indicates severity, as does adhesion of 
a scar to one of the long bones, scapula, pelvic bones, 
sacrum or vertebrae, in an area where the bone is normally 
protected by muscle.  Atrophy of muscle grounds not included 
in the tract of the missile, particularly of the trapezius 
and serratus in wounds in the shoulder girdle (traumatic 
muscular dystrophy), and induration and atrophy of an entire 
muscle following simple piercing by a projectile (progressive 
sclerosing myositis) may be included in the severe group if 
there is sufficient evidence of severe disability.  38 C.F.R. 
§ 4.56(d).  Under the revised criteria, a severe disability 
would result from through and through or deep penetrating 
wound due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  The history and complaints would be documented 
by service department record or other evidence showing 
hospitalization for a prolonged period for treatment of the 
wound.  There would be record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in the previous paragraph, but worse than those of moderately 
severe muscle injuries, and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings would include ragged, depressed and adherent scars 
indicated wide damage to muscle groups in the missile track.  
Palpation would show loss of deep fascia or muscle substance, 
or soft flabby muscles in the wound area.  Other objective 
findings include muscles that swell and harden abnormally in 
contraction.  Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side would indicate severe impairment of function.  
Other signs of severe muscle disability include: X-ray 
evidence of minute, multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle; diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing group of muscles; atrophy 
of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle; and induration or atrophy of an entire 
muscle following simple piercing by a projectile.

DC 5303 describes the Group III muscle function as:  
Elevation and abduction of arm to level of shoulder; act with 
1 and 2 of Group II in forward and backward swing of arm.  
Intrinsic muscles of shoulder girdle:  (1) Pectoralis major I 
(clavicular); (2) deltoid.  On the dominant side, a 40 
percent rating is assigned for severe disability, a 30 
percent rating for moderately severe disability, a 20 percent 
rating for moderate disability, and a noncompensable rating 
for slight disability.  

The most recent VA examination, from May 1997, shows that the 
veteran complains of chronic pain in the right shoulder, with 
the pain described as feeling like a toothache, and causing 
him to work no more than 2-3 days per week.  He takes 
Indocin, which does not seem to help, and uses an analgesic 
balm, which does seem to help.  Upon examination, there was 
no deformity or swelling of his right shoulder, although 
there was a scar that was mildly tender.  On deep palpation, 
there was moderate tenderness of the soft tissue under the 
scar area of the right deltoid muscle.  Right shoulder ranges 
of motion include forward flexion of 135 degrees, shoulder 
abduction of 135 degrees, external rotation of 90 degrees and 
internal rotation of 45 degrees, with moderate pain noted at 
the extremes of motion in all directions.  Muscle strength of 
the right shoulder was good, and there were no significant 
sensory changes in the right upper extremity.  Specific 
evaluation found no significant tissue loss, no evidence of 
adhesions, no evidence of muscle hernia or damage to tendons, 
bones, joints or nerves.  The examiner provided a diagnosis 
of a shrapnel injury to the soft tissue of the right 
shoulder, with no X-ray evidence of right shoulder arthritis.  
There is evidence of damage to right shoulder muscles, most 
notably in the deltoid area which is quite tender.  

As previously stated, the veteran is right-handed, and thus 
the evidence must show that the veteran's right shoulder 
condition is moderately severe in Muscle Group III in order 
to warrant a 30 percent rating under DC 5303.  The Board 
finds that the evidence does not support an increased rating 
under this code.  The previous classification of muscle 
damage under 38 C.F.R. § 4.56 requires such evidence as 
moderate loss of deep fascia, moderate muscle loss, or 
moderate loss of normal firm resistance of muscles and marked 
or moderately severe loss of strength and endurance.  The May 
1997 VA examination revealed no significant muscle tissue 
loss and normal strength.  The board recognizes that the 
veteran testified at his Board hearing that he can not work 
more a few days at his cement mason job without needing to 
take a day off.  However, this endurance problem alone is not 
sufficient to satisfy the 30 percent requirements for an 
increased rating, as moderately severe muscle damage was 
defined under the previous regulations.  Even under the new 
regulations for muscle damage severity, the evidence does not 
show objective findings of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side, or tests of strength and endurance compared with 
sound side demonstrating positive evidence of impairment.  
Again, the May 1997 VA examination revealed normal muscle 
strength.    

The evidence of the veteran's right shoulder condition is 
more consistent with moderate muscle damage.  The record does 
show that the veteran has definite weakness or fatigue in his 
right shoulder, as is required for moderate muscle damage 
under the old regulations.  Furthermore, the evidence, such 
as the veteran's Board hearing testimony, reveals that he has 
some loss of power or lowered threshold of fatigue when 
compared to the sound side, as is required under the new 
criteria of 38 C.F.R. § 4.56.  Therefore, the Board finds 
that using both the old and new regulations for the 
definitions of muscle damage, the most appropriate disability 
rating under DC 5303 is 20 percent.  

DC 5304 describes the Group IV muscle function as:  
Stabilization of shoulder against injury in strong movements, 
holding head of humerus in socket; abduction; outward 
rotation and inward rotation of arm.  Intrinsic muscles of 
shoulder girdle:  (1) Supraspinatus; (2) infraspinatus and 
teres minor; (3) subscapularis; (4) coracobrachialis.  For 
the dominant arm, a 30 percent rating applies for a severe 
disability, a 20 percent rating for moderately severe 
disability, a 10 percent rating for moderate disability, and 
a noncompensable rating for slight disability. 

Although the statement of the case listed this diagnostic 
code, the Board does not find evidence of a severe disability 
of this muscle group.  As the evidence from the May 1997 VA 
examination shows that the shell fragment entered the deltoid 
muscle, part of Muscle Group III, the Board finds 
insufficient evidence that this muscle group is severely 
damaged.  There is no evidence of significant tissue loss, or 
loss of muscle strength in this group.  As the Board 
previously noted, all rating decisions prior to the August 
1998 statement of the case categorize the veteran's injury as 
relating to Muscle Group III, most notably the right deltoid 
muscle.  All things considered, the Board finds that the 
condition of Muscle Group IV does not show significant muscle 
damage, muscle atrophy, or any other characteristic of severe 
muscle damage.  Therefore, the Board does not find that an 
increased rating is warranted under DC 5304. 

The Board has considered the veteran's symptoms from his 
right shoulder disorder in the context of other diagnostic 
codes pertinent to the evaluation of shoulder disorders in 
order to determine if a higher rating is assignable pursuant 
to such other codes.  Under Diagnostic Code 5200, shoulder 
disability is rated on the basis of ankylosis.  Ankylosis is 
defined as "immobility and consolidation of a joint due to 
disease, injury, [or] surgical procedure."  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 86 (28th ed. 1994).  In this 
case, there is no evidence that the veteran's right shoulder 
joint is ankylosed.

Under Diagnostic Code 5201, limitation of motion of the arm 
to elevation at the shoulder level is assigned a disability 
rating of 20 percent.  If motion of the arm is limited to 
midway between the side and shoulder, a 30 percent evaluation 
is assigned for the major side.  If arm motion is limited to 
25 degrees from the side, a rating of 40 percent is assigned 
for the major side.  As previously noted, the veteran's right 
shoulder disorder is manifested by some pain at extremes of 
right shoulder motion.  However, in the absence of current 
findings that the veteran's arm motion is limited to midway 
between his side and his shoulder, the criteria for an 
increased rating under Diagnostic Code 5201 have not been 
met.

Diagnostic Code 5202 provides for ratings in excess of 20 
percent for shoulder disability manifested by impairments of 
the humerus with symptoms such as recurrent dislocation, 
fibrous union of the humerus, nonunion of the humerus, and 
loss of the head of the humerus.  Such manifestations are not 
present in this case.

Under Diagnostic Code 5203, impairment of the clavicle or 
scapula manifested by dislocation is rated 20 percent 
disabling.  Such impairment, when manifested by nonunion with 
loose motion is also rated 20 percent disabling.  No higher 
rating is assignable pursuant to Diagnostic Code 5203.

In summary, there is no indication that the veteran's 
disability from residuals of shell fragment wound of the 
right shoulder is manifested by a moderately severe muscle 
disability.  Nor is the right shoulder disabled by ankylosis, 
limitation of arm motion to midway between his side and his 
shoulder, or other manifestations sufficient to warrant a 
higher rating under other diagnostic codes.  Under such 
circumstances, his disability from the right shoulder 
disorder does not meet any of the criteria for a schedular 
rating in excess of 20 percent.

The Board also considers whether the veteran, as he claims, 
should be granted an increased rating due to arthritis.  DC 
5010 is for traumatic arthritis, and is rated as degenerative 
arthritis.  Under DC 5003, degenerative arthritis established 
by X-ray findings will rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (Diagnostic Code 5200, 
etc.).  There are also other provisions for ratings of 10 
percent, and 20 percent, which are not applicable in this 
situation.   The May 1997 VA examination along with the 
January 1997 VA X-ray evidence show that the veteran has a 
metallic fragment near the proximal right humerus, but does 
not have objective findings of arthritis in his right 
shoulder.  Therefore, an evaluation under DC 5010-5003 is not 
warranted in this case.  

In evaluating the veteran's condition, the Board considers 
all of the applicable regulations, including consideration of 
the limitation of function imposed by pain.  See 38 C.F.R. 
§§  4.40, 4.45, 4.59 (1998), DeLuca v. Brown, 8 Vet. App. 202 
(1995).  38 C.F.R. § 4.40 allows for VA to take functional 
loss into consideration when rating a disability of the 
musculoskeletal system, due to the inability to perform the 
normal working movements of the body with the normal 
excursion, strength, speed, coordination and endurance.  This 
loss may be due to any of a number of factors, such as 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology.  
Functional loss may also be due to pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  Id.   38 C.F.R. § 4.45 
directs consideration of joint disability due to less 
movement of the joint than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination or 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity or atrophy of disuse.  
This criteria also considers instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing.  

The veteran's right shoulder has been recently described in 
the May 1997 VA examination by the examining physician as 
quite tender, especially in the deltoid area.  The testimony 
from the veteran's Board hearing reveals the problems that 
the veteran has during his work in concrete construction.  He 
is unable to work for more than 2-3 days due to the pain he 
develops in his right shoulder.  He runs his own business, 
and had to turn away work because of the right shoulder pain 
that prevents him from working prolonged hours.  The Board 
finds this evidence a credible assessment of the veteran's 
daily shoulder condition.  While the most recent VA 
examination notes good shoulder strength and range of motion, 
it also refers the veteran's pain during extremes of right 
shoulder motion.  Furthermore, the Board finds that it would 
be difficult for a VA examination to assess the veteran's 
pain and shoulder strength under conditions such as the 
prolonged work periods that the veteran describes as causing 
great pain and inability to function. 

In considering the effects of pain, the Board finds that the 
evidence provided by the VA examiner in May 1997, the 
previous medical records, and the veteran's own testimony, 
suggest that the veteran's inability to keep up with the work 
requirements of his job more nearly approximate the criteria 
for moderately severe muscle disability of muscle group III.  
See 38 C.F.R. § 4.7.  Therefore, the Board concludes that a 
rating of 30 percent under DC 5303 should be assigned.  

The evidence on record does not show that the veteran 
presently has degenerative arthritis, evidenced by X-ray 
findings, contemplated in § 4.59 and Diagnostic Code 5003, to 
warrant consideration pursuant to Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994) and VAOPGCPREC 23-97 (7/1/97) (precedent 
opinion of the VA General Counsel) for a greater disability 
rating.  See also, Hicks v. Brown, 8 Vet. App. 417 (1995).  
This lack of objective evidence of arthritis was noted in the 
most recent VA examination, and was previously discussed.  
Therefore, Diagnostic Code 5003 and § 4.59 do not presently 
apply to the evidence before the Board. 

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § .3321 (b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321 (b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extra schedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased rating claim before the RO.  Bagwell, 
at 339.  Consequently, the Board will consider whether this 
case warrants the assignment of an extraschedular rating.

This 30 percent disability rating for a right shoulder 
condition does not preclude the Board from granting higher 
ratings for this disability.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service connected disability" is made.  38 C.F.R. 
§ 3.321 (b)(1) (1998).  The Board must find that the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the Schedule.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate.  A full range of ratings, from zero to 40 
percent, exists in the Schedule that anticipates greater 
disability of the shoulder.  The record does not establish a 
basis to support a higher rating for this disability under 
the Schedule.  Additionally, the Board finds no evidence of 
an exceptional disability picture in this case.  The record 
does not show that the veteran has required frequent 
hospitalization for his right shoulder so as to require 
extraschedular consideration.  The record shows that this 
right shoulder condition has limited the veteran's extended 
use of his right shoulder, allowing him to work no more than 
a few days in a row before needing to rest his shoulder.  
However, the Board considered this functional loss in its 
assessment of the disability under 38 C.F.R. § 4.40.  Thus, 
the Board finds that the veteran's right shoulder condition 
has not so markedly interfered with his employment as to 
require an extraschedular rating.  For the reasons noted 
above, the Board concludes that the impairment resulting from 
the residuals of a shell fragment wound of the right shoulder 
is adequately compensated by the rating now assigned.  
Therefore, extraschedular consideration under 38 C.F.R. 
§ 3.321(b) (1998) is not warranted.


ORDER

Entitlement to an increased rating to 30 percent, and no 
greater, for residuals of shell fragment wound of the right 
shoulder is granted, subject to the controlling regulations 
covering the payment of monetary benefits.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

